935 F.2d 270
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard GEROUX, Debra Geroux, individually, Richard Geroux,as Next Friend for Richard Geroux, Jr., and SharonGeroux, Plaintiffs-Appellants,v.EMPLOYERS INSURANCE OF WAUSAU, Defendant-Appellee.
No. 90-2129.
United States Court of Appeals, Sixth Circuit.
June 10, 1991.

Before KENNEDY and SUHRHEINRICH, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff Richard Geroux, assignee of the insured Pearson Boiler and Manufacturing, Inc., appeals the district court's grant of summary judgment in favor of defendant Employers Insurance of Wausau, under Fed.R.Civ.P. 56, in this action seeking damages for a personal injury suffered while working at the Keweenaw Bay Tribal Center in Baraga County, Michigan.


2
Having carefully considered the arguments of counsel, and the record and the briefs filed by the parties, we are unable to say that the district court erred in granting summary judgment in favor of defendant.  Further, because the district court's September 10, 1990 opinion adequately resolves the issues raised on appeal, the issuance of a written opinion by this court would serve no useful purpose.  Accordingly, the district court's grant of summary judgment is AFFIRMED for those reasons stated in its September 10, 1990 opinion.